Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The disclosure is objected to because of the following informalities: The last 3 lines of p. 16 are inconsistent with Figure 8; as either the numbers “16-6” and “16-5” in the sentence are backwards, or the arrows for lines “44” and “46” in Figure 8 need to be reversed.  
Appropriate correction is required.

Claims 1-8,17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1; lines 3-6 are not consistent with the “first valve state” (line 5) shown in Figure 4.  Figure 4 illustrates that in the “first state” that the ports 16-1 and 16-4 are coupled to the loop 42, and neither of those 2 ports are for the “fluid path” (lines 5,6) of diluent.  (They seem to be for mobile phase, per Para 55)  The difficulty may be that it’s not clear how many ports are in claim 1, as the claim calls for “a plurality of ports” (lines 3,4), and then refers to the loop being between “two of the ports” (italics added, line 4), making it unclear if the “plurality of ports” comprises those ‘two” (line 3) ports, or even a third port that would correspond to the “one” (line 6) (16-2 or 16-3?) for diluent more.1  

As to claim 1; this claim states that the same “fluid path” (lines 5-6, and line 12) is coupled to the sample loop during both the “first valve state” (line 5; corresponding the Figures 4,5) and the “second valve state” (line 12; corresponding to Figure 6).  Such is not consistent with Figures 4/5 and Figure 6, where the diluent flow does not pass through the loop 42 in Figures 4/5 (first state).
As to claim 3, what does “the sample volume” refer back to?  Is it the sample that is dissolved (“dissolved”, line 8), or the “diluted sample volume” (line 9)?
As to claim 4, it appears that Applicant is combining 2 different flows, into one single flow.  Is such the intent?  Does Applicant mean that the 2 flows come from the same source, or maybe that 2 flows are of identical material?  
As to claim 17, “the sample syringe valve” lacks antecedent basis.  Is such an intended limitation? Maybe “syringe” (line 2) to - - needle - - ?
As to claim 17, “to the fluid path to the injection valve” (line 2) is awkward, and carries no meaning.  Something is amiss.  Maybe should read - - to the fluid path of the injection valve - - ?

Claims 15-17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaido et al ‘643.
Kaido et al 2002267643 teach (Figure 1) a valve 33 having ports, where one of the ports receives system flow of liquid chromatography 43 and another provides configured to provide the system flow 37, the valve having 2 states and a loop 35 coupled to ends of more ports; sample needle 17; sample syringe 19 that both aspirates and dispenses sample into the valve; a diluent pump 49 that aspirates and dispenses diluent into the fluid path to the valve (Figure 2); and control 53 that controls the diluent 
Pump 49 is not a syringe, the valve is not actuated by the controller.
As to claims 15,17, it is well known to employ a syringe to effectively control liquid flow in a chromatography system such even apparent by the controller controlling a sample syringe.  Also, it would have been obvious for the controller 53 to also control the valve because one of ordinary skill knows that automating systems provide for a more efficient system.
As to claim 16, the volume claims is generally within the range known/employed in chromatograph systems.

Claims 9,10,11,12,13 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaido et al ‘643.
Kaido et al 2002267643 teach (Figure 1) a network for injecting, including: a valve 33 having ports, where one of the ports receives system flow of liquid chromatography 43 and another provides configured to provide the system flow 37, the valve having 2 states and a loop 35 coupled to ends of more ports; movable sample needle 17; injection block (11 or 51); sample syringe 19 that aspirates and dispenses; syringe valve 23; diluent pump 49 that aspirates and dispenses; source of diluent 1; and controller in co
Pump 49 is not a syringe, the valve is not actuated by the controller.
As to claims 9,11, it is well known to employ a syringe to effectively control liquid flow in a chromatography system, such even apparent by the controller controlling a sample syringe.  Also, it would have been obvious for the controller 53 to also control the valve because one of ordinary skill knows that automating systems provide for a more efficient system.
As to claim 10, note the washing liquid container 21.
.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cormier ‘955 (listed in 1449) teaches a method, including: providing a first diluent flow (fluid in line 250) that is in a fluid path 250,220,211 coupled to an injection valve 210 having many ports and a sample loop 212 between ports P1,P4, the valve in a first state (Figure 2A) to conduct chromatography system flow 291,292 through the loop 212, the fluid path coupled to one 212 of the ports; merging a sample flow 242 with first diluent flow 250 to create a flow of diluted sample (“mix” (Para 36), “mixing’ (Para 37)) via valve 220 in the fluid path 211, such involving “opening and closing” (line 6, Para 37) of sample and dilution valves of valve 220; terminating the flow in line 211 once the mixture “resides entirely, or in part, in the line 231” (Para 39); subsequently (“after”, line 4, Para 39) switching valve 210 to a second state in which the fluid path 250,220,210 is coupled to the loop 212 (Para 39); providing a second flow (from 231 into valve 210 by way of pump 230) towards the fluid path 250,220,211 to push the mixed sample into the loop 212 (Para 39), where a portion of diluent (from 231) ultimately ends up in the loop 212; and switching the valve to the first state (Figure 1) to inject fluid from loop 212 into the system 291,292.  However, the Reference does not teach/suggest that the “push” (line 14, Applicant’s claim 1) of sample into the loop 212 is “from the fluid path” (italics added, line 15, Applicant’s claim 1), which “fluid path” (line 15, Applicant’s claim 1) corresponds to first fluid path 250,220,211 of Cormier ‘955.  The “push” in Cormier is is due to the pump 230 pushing sample via second/different fluid path through line 231 (not 250,220,221) into the sample valve 210.  In effect, Cormier ‘955 does not teach the combination of “from the fluid path” (line 15, claim 1), in combination with remaining limitations of Applicant’s claim 1.
However, there is no separate diluent syringe, and the (non-existing) diluent syringe is not connected to the control unit that controls flows as called for in either one of Applicant’s claim 9 or 15.
NOTE: Cormier 2019/366325 (listed in 1449) was published within 1 year of effective filing date 3/31/20 of the instant application, and both the 325 Reference and instant application, not later than the effective filing date 3/31/20 of the invention, were owned by the same person/subject per the 35 USC 102 (b) (2) (C) exception.
Wiederin et al 2019/0242797 teach providing diluent S3 in a fluid path connected to an injection valve that has a loop 116 in a first state (Figure 10B); merging sample and diluent in channel 126 in that valve so the mix travels in line 410 (Figure 10B); switching the valve to a second valve state (Figure 10A). However, the claim does not teach the additional steps in Applicant’s claim 1, and does not teach a sample syringe configured to aspirate and dispense per Applicant’s claims 9 and 15.
Kaido et al 2002267643 teach providing a first diluent 1 flow in path coupled to a valve 33 having ports and sample loop 35 coupled to 2 ports, the valve coupled in a first state to a chromatography system 43,37 (Fig. 1); merging sample and diluent flows at a merge point 51 (Figure 3); switching the valve to a second state (Figure 4).  The system employs a sample needle 17, sample syringe 19; diluent pump 49.  However, Figure 4 does not show that the “fluid path is coupled to the .


    PNG
    media_image1.png
    422
    389
    media_image1.png
    Greyscale

Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Contrast with claim 9, which calls for “a plurality of ports” (line 3), and then separately calls for “a port” (line 5 from last) which is a third port.  In claim 9, the “a plurality” (line 3) is clearly at least 2; but claim 1 is problematic as to whether the “a plurality of ports” (lines 3-4) is at least 2 or 3.